Citation Nr: 1302421	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  11-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable rating for residuals of testicular trauma.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO granted service connection for a disorder of the testicles and assigned an initial, noncompensable rating, effective July 21, 2008.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal in November 2011.  In March 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In November 2012, the AMC issued a supplemental statement of the case (SSOC) reflecting continued denial of the claim and returned the claims file to the Board for further appellate review.

In May 2011, an Acting Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for an initial compensable rating for testicular disability have been accomplished. 

2.  Since the July 21, 2008 effective date of the award of service connection, the only credible, identified residual of the Veteran's testicular trauma is non-disabling, intermittent pain; there is no evidence of testicular removal or atrophy, or associated voiding dysfunction, renal dysfunction, or recurring  urinary infection.

3.  At no point pertinent to this appeal has the Veteran's testicular disability been shown to be so exceptional or unusual as to invoke the procedures for consideration of a higher rating on an extra-schedular basis. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for residuals of testicular trauma are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet.App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet.App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a September 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the initial claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

Post rating, the November 2011 SOC set forth the pertinent criteria for rating the disability (the timing and form of this notice suffices, in part, for Dingess/Hartman). Nonetheless, after issuance of above-described notice, and opportunity for the Veteran to respond, the November 2012 SSOC reflects readjudication of the claim.  See Mayfield v. Nicholson, 20 Vet.App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of June 2011 and June 2012 VA examinations. Also of record and considered in connection with the appeal are various statements provided by the Veteran. The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system revealed additional medical evidence that has been carefully reviewed by the Board.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

Although the Veteran's service treatment records are not associated with the claims file, inquiries to the National Personnel Records Center (NPRC) reflect that the records were likely destroyed by fire.  In January 2009, the RO in Roanoke, Virginia issued a Memorandum of Formal Finding on the Unavailability of Records.  In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The RO met this heightened duty here, as it sent the Veteran a letter advising him of the status of his records and informing him of the alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).  No further RO action in this regard is warranted.

The Board further notes that this claim was remanded in March 2012 for the RO to assist the Veteran with development of his claim, to include the collection of his VA treatment records and for him to undergo a VA examination.  All requested development was accomplished on remand, so there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet.App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand). 

As mentioned, on remand, the Veteran was afforded VA examinations with resulting medical opinions in June 2011 and June 2012.  The Board finds that such VA examinations and accompanying opinions, to include a November 2012 addendum opinion, are adequate to decide the issue, as they are predicated on interviews with the Veteran, reviews of the record, and physical examinations.  The opinions proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) .

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed.Cir. 1998).



II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet.App. at 126.  .

Historically, the Veteran was granted service connection for residuals of testicular trauma in an August 2011 rating decision.  A 0 percent (noncompensable) rating was assigned, effective July 21, 2008, the date of the claim.  The Veteran's disability has been evaluated under Diagnostic Codes 7599-7525, indicating that it has been rated by analogy to other genitourinary disabilities in the rating schedule.  Pursuant to 38 C.F.R. § 4.27, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27 (2012).  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the evaluation assigned.  Id.  Here, Code 7252 was used to identify the basis for the evaluation.  Code 7525 is used to rate chronic epididymo-orchitis, chronic only, and instructs that the disability should be rated as urinary tract infection.  Under 38 C.F.R. § 4.115a, urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management is rated 10 percent disabling; a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management is rated 30 percent disabling; infections resulting in poor renal function are to be rated as renal dysfunction.

The pertinent medical evidence of record consists of the Veteran's lay statements, VA treatment records, and reports of VA examination.  

In July 2001, the Veteran presented to the VA clinic in Columbia for a routine appointment.  He denied dysuria, hesitancy, frequency, and nocturia.  However, in October 2001, he complained of erectile dysfunction and requested prescription drug treatment - the treating physician advised that he try pump treatment.  In February 2002, the Veteran again denied dysuria and polyuria, but reported nocturia one (1) to two (2) times nightly.  The Veteran was seen again in January 2003 for complaints of erectile dysfunction.  He reported no change in his testicle size and was referred for prescription treatment.  His diagnosed erectile dysfunction was noted as a complication of diabetes mellitus during a May 2005 diabetes evaluation.  In January 2008, a urinalysis (performed as part of diabetic monitoring) revealed proteinuria and he was counseled as to a diabetic diet.  On July 11, 2008, the Veteran complained of intermittent dysuria and urinalysis revealed hematuria - he was diagnosed with a urinary tract infection that was treated successfully with a 1 week prescription drug course.

The Veteran filed his claim in late July 2008.  A March 2009 diabetic urinalysis again revealed proteinuria.  The Veteran denied experiencing dysuria, but reported slight discomfort during his first morning void.  At a July 2009 follow-up appointment, he again reported occasional dysuria and denied hematuria.  He submitted a July 2009 statement to VA contending that he experienced swelling, pain, and impotency as a result of testicular trauma.  An October 2009 treatment note describes the Veteran's dysuria as rare and observes that he denied hematuria.  In April 2010, the Veteran reported that he was not experiencing dysuria, but his prescription medication for erectile dysfunction was not working well; the dose was increased.  He underwent urinalysis in July 2010 to check for hematuria, but the test did not show an elevated number of blood cells.

During a September 2010 hearing on the issue of entitlement to service connection for residuals of testicular trauma, the Veteran testified that, after a blow to the testes, he experienced pain and swelling.  He stated that the swelling resolved while he was on active duty, but, thereafter, "it would act up... but not all the time."  The Veteran reported that he never sought medical care for the condition and it had not interfered with his employment.

In June 2011, the Veteran was seen for a routine medical appointment and reported no acute problems.  Subsequently, he underwent a VA examination.  The examiner observed the Veteran's history of the injury and noted that the Veteran reported experiencing intermittent testicular pain on average of once every 1 to 2 months.  The Veteran denied chronic daily pain, denied incontinence, and reported erectile dysfunction.  After examining the Veteran, the examiner noted that his testes were descended bilaterally, without masses, and without tenderness.  The examiner diagnosed a history of testicular trauma with intermittent flares of pain; the examiner also diagnosed erectile dysfunction, "likely due to" diabetes mellitus.  The examiner opined that it was more likely than not that the intermittent pain was due to the in-service trauma, but less likely than not that any erectile dysfunction was due to the trauma.

In a November 2011 letter to VA, the Veteran asserted experiencing constant swelling and discomfort.  In a January 2012 statement, he reported that he experienced pain "every 2 days and sometimes daily."  The Veteran attributed the pain to testicular swelling.

The Veteran was afforded another examination in June 2012.  The examination report reflects that the Veteran reported experiencing pain in both testicles 2 to four (4) times a week, increased from once every 1 to 2 months.  The examiner noted that the Veteran had not undergone orchiectomy, but did have a voiding dysfunction due to "probable" benign prostatic hypertrophy that resulted in increased urinary frequency, hesitancy, and slow/weak stream.  In a November 2012 addendum opinion, the examiner stated that this voiding dysfunction was not due to his testicular trauma - the examiner explained that if the in-service physical trauma had caused any voiding dysfunction, that symptom would not have developed later, but would have manifested immediately after the trauma and would have continued from that time.  The June 2012 examiner also noted that the Veteran did not have a history of recurrent urinary tract infections, malignant neoplasms, chronic epididymitis, epididymo-orchitis, or prostatitis.  However, the examiner did note erectile dysfunction.  The examiner stated that erectile dysfunction was due to diabetes mellitus.  On physical examination, the testes and epididymis were observed to be normal.  The examiner stated that the Veteran had no other physical findings or complications pertinent to the condition being examined and noted that the disability did not affect his ability to work.

The Veteran has reported that his testicular disability is manifested by painful swelling, pain, and impotence.  During the appellate period, he has reported experiencing pain and swelling with varying frequency: slight discomfort during his first morning void (March 2009 VA appointment); "not all the time" (September 2010 hearing); once every 1 to 2 months (June 2011 VA examination); constantly (November 2011 statement); "every 2 days and sometimes daily" (January 2012 statement); 2 to 4 times a week (June 2012 VA examination).  While the Veteran is certainly competent to report his symptoms (see, e.g., Charles v. Principi, 16 Vet.App. 370 (2002), Layno v. Brown, 6 Vet.App. 465, 470 (1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)), his assertions may be weighed against other evidence.  See Barr v. Nicholson, 21 Vet.App. 303 (2007). 

Here, the Board finds it significant that the Veteran has been seen on multiple occasions and asked about his genito-urinary health, but has not reported any testicular (italics added for emphasis) pain or swelling to his treating health care providers despite reporting occasional dysuria.  Further, no testicular tenderness or swelling has been observed at routine appointments or upon examination.  Although the June 2012 VA examiner did observe prostatic hypertrophy resulting in voiding dysfunction, the examiner explained that condition was not pertinent to the Veteran's testicular trauma.  As the Veteran's own statements regarding the frequency and extent of his testicular symptoms are contradictory, and he has advanced such contentions only in connection with the current claim for benefits rather than in pursuit of medical treatment, the Board finds his testimony not credible.  See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.); Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence).

Further, he is not medically qualified to opine as to which symptoms are etiologically related to his in-service testicular trauma.  38 C.F.R. § 3.159(a)(1);  See, e.g., Bostain v. West, 11 Vet.App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  

In specific regard to the Veteran's July 2009 claim that he experiences impotence as a residual of his in-service testicular trauma, the Board observes that he testified in September 2010 that he had fathered six (6) children.  Further, no medical professional has linked any subsequently occurring erectile dysfunction to the testicular trauma, but multiple physicians, include the June 2011 and June 2012 VA examiners, have opined that erectile dysfunction is the likely result of diabetes mellitus.  As the Veteran's contention does not constitute competent medical evidence (38 C.F.R. § 3.159(a)(1)) and is refuted by the competent medical evidence of record, the Board finds that erectile dysfunction may not be considered as a residual of his testicular trauma.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)).  The probative value of medical evidence is based on a physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993). 

VA examiners who examined the Veteran in June 2011 and June 2012 determined that he experienced flares of pain as the result of his in-service testicular trauma.  Although noting that the Veteran reported experiencing swelling, neither examiner found any swelling upon examination.  As the Board has found the Veteran's contentions not credible and the competent medical evidence of record reflects pain as the only diagnosed residual of in-service testicular trauma, the Board finds that a compensable rating for the Veteran's residuals of testicular trauma is not warranted at any time pertinent to the current appeal.

Where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Here, the applicable portion of the rating schedule reflects that the requirements for a compensable rating are not met.  The Veteran has not been diagnosed with a neoplasm, renal dysfunction, voiding disorder, or a chronic urinary tract infection as the result of testicular trauma that would allow a compensable rating under Codes 7525 or 7529.   While a compensable rating is assignable for atrophy or removal of a testis (see 38 C.F.R. § 4.115b, Codes 7523, 7524), here, neither testis has been shown to be atrophied or removed.  Code 7527 directs that injury, infection, or hypertrophy to the prostate gland is to be rated as either voiding dysfunction or urinary tract infection.  However, as the Veteran's disability is not shown to involve the prostate gland, this Code is not applicable.  In summary, the Veteran's service-connected residuals of testicular trauma are not shown to involve any factor(s) that warrant evaluation under any provision of VA's rating schedule. 

The Board acknowledges the note to 38 C.F.R. § 4.115b regarding consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350.  The note states that the evaluation of any claim involving loss, or loss of use, or one or more creative organs requires reference to 38 C.F.R. § 3.350 to determine whether or not the veteran is entitled to SMC.  However, as explained above, the Veteran does not experience loss, or loss of use, of a creative organ as a result of the residuals of testicular trauma.  See 38 C.F.R. § 3.350(a)(1).  The provisions of 38 C.F.R. § 3.350 are not applicable to the Veteran's claim.

The above determination is based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptionsl or unusual to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2011 SOC and November 2012 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet.App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Agruably, in this case In this case, the Board finds that the schedular rating criteria appear are adequate to rate the disability under consideration.  Even though the rating schedule does not fully contemplate the described symptomatology (testicle pain), it does provide for ratings higher than that assigned for more significant functional impairment (i.e. atrophy, or complete loss, of testicle).  A comparison between the symptomatology of the claimant's disability with the established criteria provided in the rating schedule reveals that the only medically recognized residual of the Veteran's in-service testicular trauma is intermittent pain, but pain is not addressed by any of the applicable codes within the rating schedule.  

However, even if the schedular criteria do not reasonably describe the Veteran's symptomatology, the Board find that the claimant's disability picture does not exhibit other related factors such as those provided by the regulation as governing norms.  The regulation, 38 C.F.R. § 3.321(b) directs that the governing norm in exceptional cases is "a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization."  Here, the Veteran has testified that his disability has never interfered with his employment.  Further, he has denied hospitalization, as well as seeking specific medical treatment during flares, for the disability.  His lay statements and reports to VA examiners indicate that, even during flares of pain, he is not significantly disabled---he  treats the pain with over the counter medication and does not require medical assistance.  

Since the competent, credible evidence of record shows that the Veteran experiences intermittent, non-disabling pain that does not require frequent medical treatment-much less, hospitalization-and does not markedly (italics added for emphasis) interfere with his employment or other aspects of his life, his disability picture does not present an exceptional or unusual disability picture outside of "governing norms."  38 C.F.R. § 3.321(b)(1).  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) simply are not met.  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's testicular disability, pursuant to Fenderson, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for residuals of testicular trauma is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


